   8:20-cv-00473-BCB-CRZ Doc # 28 Filed: 04/16/21 Page 1 of 2 - Page ID # 68




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

JASON HAGUE, Special Administrator of the
Estate of Jeffrey K. Hague, Deceased;
                                                                  8:20CV473
                     Plaintiff,

       vs.                                            FINAL PROGRESSION ORDER
                                                              (AMENDED)
UNION PACIFIC RAILROAD COMPANY, a
Delaware Corporation;

                     Defendant.



      IT IS ORDERED that the parties’ stipulation to extend certain case progression
      deadlines is approved. (Filing No. 27). The final progression order is amended as
      follows:

      1)     The status conference to discuss case progression, the parties’ interest in
             settlement and the trial and pretrial conference settings will be held, as
             scheduled, on May 19, 2021 at 10:30 a.m. by telephone. Counsel shall use
             the conferencing instructions assigned to this case to participate in the
             conference. (See Filing No. 9)

      2)     The deadline for completing written discovery under Rules 33, 34, 36 and
             45 of the Federal Rules of Civil Procedure is May 17, 2021. Motions to
             compel written discovery under Rules 33, 34, 36, and 45 must be filed by
             May 31, 2021.

             Note: A motion to compel, to quash, or for a disputed protective order shall
             not be filed without first contacting the chambers of the undersigned
             magistrate judge to set a conference for discussing the parties’ dispute.

      3)     The deadlines for complete expert disclosures1 for all experts expected to
             testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
             retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:



      1
         While treating medical and mental health care providers are generally not
considered “specially retained experts,” not all their opinions relate to the care and
treatment of a patient. Their opinion testimony is limited to what is stated within their
treatment documentation. As to each such expert, any opinions which are not stated
within that expert’s treatment records and reports must be separately and timely
disclosed.
8:20-cv-00473-BCB-CRZ Doc # 28 Filed: 04/16/21 Page 2 of 2 - Page ID # 69




                For the plaintiff(s):              May 17, 2021.
                For the defendant(s):              June 17, 2021.
                Plaintiff(s)’ rebuttal:            July 16, 2021.

   4)    The deposition deadline, including but not limited to depositions for oral
         testimony only under Rule 45, is September 3, 2021. Depositions will be
         limited by Rule 30(d)(1).

   5)    The deadline for filing motions to dismiss and motions for summary
         judgment is August 27, 2021.

   6)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is August 27, 2021.

   7)    Motions in limine shall be filed seven days before the pretrial conference. It
         is not the normal practice to hold hearings on motions in limine or to rule on
         them prior to the first day of trial. Counsel should plan accordingly.

   8)    The parties shall comply with all other stipulations and agreements recited
         in their Rule 26(f) planning report that are not inconsistent with this order.

   9)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge, including all requests for
         changes of trial dates. Such requests will not be considered absent a
         showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.


   Dated this 16th day of April, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
